Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note that the after final amendment filed on 9/8/2021 was not entered.
This action is in response to interview conducted on 10/25/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. McClure on 10/25/2021.

	Please cancel claims 1-3 and 6, add claims 8-9, and amend the claims as follows:

1. (Canceled) 

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) A power semiconductor device, comprising:
a substrate including an insulating layer and a circuit pattern that are disposed in this order;
	a power semiconductor element electrically connected to the circuit pattern; and
	an electrode terminal having a thinned portion including a welded portion welded to the circuit pattern,
	wherein a thickness of the circuit pattern is not less than 0.2 and not more than 0.5 mm,
a thickness of the thinned portion of the electrode terminal is not less than one time and not more than two times the thickness of the circuit pattern,

the power semiconductor device further comprises a conductive material embedded in the recess.

5. (Original) The power semiconductor device according to claim 4,
wherein the conductive material contains at least one of a Cu paste and an Ag paste.

6. (Canceled) 

	7. (Withdrawn - Currently Amended) A method for manufacturing a power semiconductor device, the method comprising:
preparing a substrate including an insulating layer and a circuit pattern that are disposed in this order;
	electrically connecting a power semiconductor element to the circuit pattern; and
	welding a thinned portion of an electrode terminal to the circuit pattern by a fiber laser,
	wherein a thickness of the circuit pattern is not less than 0.2 and not more than 0.5 mm, [[and]]
	a thickness of the thinned portion of the electrode terminal is not less than one time and not more than two times the thickness of the circuit pattern,
the electrode terminal has a recess with a bottom which is the thinned portion, and
the power semiconductor device further comprises a conductive material embedded in the recess.

8. (New) The power semiconductor device according to claim 4,
	wherein a thickness of the electrode terminal except for the thinned portion is not less than 0.6 and not more than 2.0 mm, and
	the power semiconductor element includes a wide-bandgap semiconductor.

9. (New) The method for manufacturing a power semiconductor device according to claim 7,

	the power semiconductor element includes a wide-bandgap semiconductor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Prior art neither teach nor suggust “the power semiconductor device according to claim 1 A power semiconductor device, comprising: a substrate including an insulating layer and a circuit pattern that are disposed in this order;
a power semiconductor element electrically connected to the circuit pattern; and
an electrode terminal having a thinned portion including a welded portion welded to the circuit pattern,
wherein a thickness of the circuit pattern is not less than 0.2 and not more than 0.5 mm,
a thickness of the thinned portion of the electrode terminal is not less than one time and not more than two times the thickness of the circuit pattern, wherein the electrode terminal has a recess with a bottom which is the thinned portion, and the power semiconductor device further comprises a conductive material embedded in the recess” the closest prior art cited in PTO 1449  EP 5 271 053 A1 assigned to ABB technology and invented by Gulllon David et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816